DETAILED ACTION
1. 	The present application is being examined under the pre-AIA  first to invent provisions.  


Double Patenting
2.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
3.  	Claims 1, 8-9, and 16 of instant Application No. 16/797,719 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9, and 16 of US Patent No. 10607272. Although the conflicting claims are not identical, they are not patentably distinct from each other as shown in the table below:
Instant Application No. 16/797719
US Patent No. 10607272 B2
(Application No. 16/215308)
Claim 8 (claim 1 + 8)
1.   A method comprising: 
   



   displaying, at a client device, a content gallery comprising a plurality of content items from a database of a network-based publication system and associated with a user of the network-based publication system;
   





   receiving, at the client device and from the network-based publication system, an indication that a trigger event is detected and that corresponds to an item not included in the content gallery being added; and
   

   responsive to receiving the indication that the trigger event is detected, 
8.   A method as described in claim 1, further comprising:
   receiving updated status information from the network-based publication system; and
   displaying at the client device and in the content gallery, the updated status information in relation to the plurality of content items.


9.   A client device comprising: 
   a display device; and
   an application implemented at the computing device to:
   











    

   display, via the display device, a content gallery comprising a plurality of content items from a database of a network-based publication system and associated with a user of the network-based publication system;
   receive, from the network-based publication system, an indication that a trigger event is detected and that corresponds to an item not included in the content gallery being added; and



16.   One or more computer-readable storage media having stored thereon instructions that are executable by at least one processor to perform operations comprising:
  

  displaying, at a client device, a content gallery comprising a plurality of content items from a database of a network-based publication system and associated with a user of the network-based publication system;
   



   receiving, at the client device and from the network-based publication system, an indication that a trigger event is detected and that corresponds to an item not included in the content gallery being added; and
  
    responsive to receiving the indication that the trigger event is detected, displaying, at the client device and in the content gallery, status information in relation to the plurality of content items to indicate the item not included in the content gallery has been added.



1. A method comprising: 
   receiving, via a user interface displayed at a client device, input specifying a search request requesting one or more items from a network-based marketplace; 
   displaying, at the client device, an image gallery associated with search results from the network-based marketplace, the image gallery comprising a plurality of images representing items that are identified from a catalog of items listed by the network-based marketplace as matching the search request; 
   displaying, at the client device and in the image gallery, status information in relation to the plurality of images representing the items from the catalog of items; 
   receiving, at the client device and from a server associated with the network-based marketplace, an indication that a trigger event is detected and that indicates an item not represented in the image gallery and matching the search request has been added to the catalog of items; and 
   responsive to receiving the indication that the trigger event is detected, 
    







  




9. A system comprising: 
   one or more processors; and 
a memory storing instructions that, responsive to execution by the one or more processors, cause the system to perform operations comprising: 
   receiving, via a user interface displayed at a client device, input specifying a search request requesting one or more items from a network-based marketplace, causing display of an image gallery at the client device, the image gallery associated with search results from the network-based marketplace, the image gallery comprising a plurality of images representing items that are identified from a catalog of items listed by the network-based marketplace as matching the search request; 
   causing display of, in the image gallery, status information in relation to the plurality of images representing the items from the catalog of items; 
   receiving an indication that a trigger event is detected and that indicates an item not represented in the image gallery 
   responsive to receiving the indication that the trigger event is detected, updating the status information displayed at the client device to indicate the item not represented in the image gallery and associated with the search request has been added to the catalog of items. 
    


16. A non-transitory computer-readable storage medium comprising instructions that are executable by at least one processor to perform operations comprising: 
   receiving, via a user interface displayed at a client device, input specifying a search request requesting one or more items from a network-based marketplace; 
   displaying, at the client device, an image gallery associated with search results from the network-based marketplace, the image gallery comprising a plurality of images representing items that are identified from a catalog of items listed by the network-based marketplace as matching the search request; 
   displaying, at the client device and in the image gallery, status information in relation to the plurality of images representing the items from the catalog of items;
    receiving, at the client device and from a server associated with the network-based marketplace, an indication that a trigger event is detected and that indicates an item not represented in the image gallery and matching the search request has been added to the catalog of items; and 
   responsive to receiving the indication that the trigger event is detected, updating, via the client device, the status information displayed at the client device 
    




 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.  	Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 	
 	Claim 16 recites “one or more computer-readable storage media having stored thereon instructions”, which is construed to cover transitory propagating signals under the broadest reasonable interpretation in light of the specification. The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.
 	Transitory signals are non-statutory subject matter per se.  See MPEP 2106.  It is suggested that claim 1 be amended to recite “one or more non-transitory computer-readable storage media” to limit the scope of the claims to encompass only statutory subject matter.  Appropriate correction is required.
 	Dependent Claims 17-20 fail to cure the deficiencies of independent Claim 16 and are rejected under the same rationale.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21 (2) of such treaty in the English language.
5.	Claims 1-6, 9-14, and 16-20 are rejected under 35 U.S.C. 102(e) as being anticipated by Agarwal et al. (US 2009/0182622A1).
 	As in independent Claim 1, Agarwal teaches a method comprising:
 	displaying, at a client device, a content gallery comprising a plurality of content items from a database of a network-based publication system and associated with a user of the network-based publication system (fig. 5-8, at least pars. 57-58, 69, for example, in fig. 5A, a user interface displays, at a client device 302, a user’s list 504 comprising a plurality of content items from a network-based service, resource, or inventory (pars. 44 and 69) or a list 702 of a user interface 700 in fig. 7A);
	receiving, at the client device and from the network-based publication system, an indication that a trigger event is detected and that corresponds to an item not included in the content gallery being added (at least pars. 55, 69, the user may add an item (e.g., a new item) to the list, which is provided by the network-based service to the user list).
 	receiving the indication that the trigger event is detected, displaying, at the client device and in the content gallery, status information in relation to the plurality of content items to indicate the item not included in the content gallery has been added (at least pars. 55-58, 69, the user interface displays updated user’s list with visual indicator for newly added enhanced data).
 	
 	As in Claim 2, Agarwal teaches all the limitations of Claim 1. Agarwal further teaches that the plurality of content items comprises a plurality of images (see at least figs. 5a-5B and 7A).

 	As in Claim 3, Agarwal teaches all the limitations of Claim 1. Agarwal further teaches displaying the content gallery is responsive to a search and the content gallery comprises results of the search (at least oars. 32, 37, 43-44, 67-68, based on a search result, the user interface displays and indicates enhanced data for the items).

 	As in Claim 4, Agarwal teaches all the limitations of Claim 1. Agarwal further teaches determining items to include in the content gallery based on information associated with an account of the user (at least pars.55-58, the list is based on information associated with the user’s memory account).

 	As in Claim 5, Agarwal teaches all the limitations of Claim 1. Agarwal further teaches determining items to include in the content gallery based on one or more lists 
 	
As in Claim 6, Agarwal teaches all the limitations of Claim 1. Agarwal further teaches that the status information is rendered over an item of the plurality of content items (at least pars. 55-58, 69, for example, in fig. 7A, the visual indicator is displayed on the item in the list).

 	Claims 9 and 16 are substantially similar to Claim 1 and rejected under the same rationale.

 	Claims 10 and 17are substantially similar to Claim 2 and rejected under the same rationale.

 	Claims 11 and 18 are substantially similar to Claim 3 and rejected under the same rationale.

 	Claims 12 and 19 are substantially similar to Claim 4 and rejected under the same rationale.

 	Claims 13 and 20 are substantially similar to Claim 5 and rejected under the same rationale.

 	Claim 14 is substantially similar to Claim 6 and rejected under the same rationale.

 	
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
6. 	Claims 7 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Agarwal et al. (US 2009/0182622A1) in view of Boesel, Greg (US 2007/0244769 A1).
 	As in Claim 7, Agarwal teaches all the limitations of Claim 1. Agarwal does not teach 	receiving a selection of an item of the plurality of content items from the content gallery; and providing one or more details of the item.
 	However, in the same filed of the invention, Boesel teaches receiving a selection of an item of the plurality of content items from the content gallery (figs. 7-8, at least pars. 158, 161, a user can select an item from a list of items); and 
providing one or more details of the item ( figs. 7-8, at least pars. 158, 161, an item detail for the selected item can be displayed).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the displaying of the user’s list including newly added items taught by Agarwal with the displaying of the item detail for the selected item of the list taught by Boesel to display the item detail for the selected item when the user interface displays the user’s list. The motivation or suggestion would be 
	
 	Claim 15 is substantially similar to Claim 7 and rejected under the same rationale.


7. 	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Agarwal et al. (US 2009/0182622A1) in view of “Swoopo Review” (published on January 15, 2009, hereinafter Swoopo).
 	As in Claim 8, Agarwal teaches all the limitations of Claim 1. Agarwal does not teach receiving updated status information from the network-based publication system; and displaying at the client device and in the content gallery, the updated status information in relation to the plurality of content items. 
 	However, in the same filed of the invention, Swoopo teaches receiving updated status information from the network-based publication system (see page 1, a user interface displays status information of items updates the status information); and
 	displaying at the client device and in the content gallery, the updated status information in relation to the plurality of content items (see page 1, a user interface displays status information of items updates the status information).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the displaying of the user’s list including newly added items taught by Agarwal with the displaying of the updated/changed Swoopo to display the updated status indicators indicating various status information of the items when the user interface displays the user’s list with status information. The motivation or suggestion would be to provide a way to display updated status indicators by using different types of status indicators for items so that a user can more easily identify the status information of items.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752 and fax number is (571) 270-8752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/RINNA YI/
Primary Examiner, Art Unit 2144